179 S.W.3d 306 (2005)
Ernest WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 85674.
Missouri Court of Appeals, Eastern District, Division Two.
November 29, 2005.
Michelle M. Rivera, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Victor J. Melenbrink, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Ernest Williams (Williams) appeals the trial court's judgment, which denied his Rule 29.15 motion for post-conviction relief. The trial court properly found that Williams was not entitled to relief under Rule 29.15. We have reviewed the briefs of the parties and the Record on Appeal, and we find no error of law in this case. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b)(2).